Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 3, 5-15, 21-27 are pending. Claims 1, 3, 5-15, 21-27 are presented for examination on the merits.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See, e.g., Formula 1, page 5; Table 1, pages 16-17, page 17, line 4, line 11.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See, e.g., Figure 1A, Figures 3A-3B, 3F.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight et al. (“Knight,” Cryobiology, 1995, cited in the IDS dated 12/26/2019).
Knight teaches that poly-hydroxy proline (Mw 15,000), reading upon a polyproline, had a strong effect before and after dialysis and has recrystallization inhibition effect at 1 mg/mL, 0.1 mg/mL and 0.01 mg/mL, wherein the substance is water and in the presence of NaCl (reading upon claims 1, 2, 6). See, e.g., Table 2 and Materials and methods, p. 24.  The peptide concentration can be 1 mg/mL, 0.1 mg/mL, 0.01 mg/mL or 0.0001 mg/ mL (e.g., Figure 8).

    PNG
    media_image1.png
    469
    888
    media_image1.png
    Greyscale

The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 2111). In the instant case, it appears that the hydroxyl group does not affect the basic and novel characteristic(s) of the general structure of polyproline wherein n=3-200 (approx 130 monomers of hydroxyproline when MW is 15000), thus reading upon instant claim 7. 
Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 1, 2, 3, 6, 7, 8, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Corcilus et al. (“Corcilius,” Bioorganic and Medicinal Chemistry, 2013, cited in the IDS dated 12/26/2019).
Corcilius discloses that a library of peptides and glycopeptides containing (4R)-hydroxy-L-proline (Hyp) residues were designed with a view to providing stable polyproline II (PPII) helical molecules with antifreeze activity. A library of dodecapeptides containing contiguous Hyp residues or an Ala-Hyp-Ala tripeptide repeat sequence were synthesized with and without α-O-linked N-acetylgalactosamine and α -O-linked galactose-β-(1->3)-N-acetylgalactosamine appended to the peptide backbone. All (glycopeptides possessed PPII helical secondary structure with some showing significant thermal stability. The majority of the (glyco)peptides did not exhibit thermal hysteresis (TH) activity and were not capable of modifying the morphology of ice crystals. However, an unglycosylated Ala-Hyp-Ala repeat peptide did show significant TH and ice crystal re-shaping activity suggesting that it was capable of binding to the surface of ice. All (glycol)peptides synthesized displayed some ice recrystallization inhibition (IRI) activity with unglycosylated peptides containing the Ala-Hyp-Ala motif exhibiting the most potent inhibitory activity. Interestingly, although glycosylation is critical to the activity of native antifreeze glycoproteins (APCPs) that possess an Ala-Thr-Ala tripeptide repeat, this same structural modification is detrimental to the antifreeze activity of the Ala-Hyp-Ala repeat peptides studied by Corcilius. See, e.g., abstract, Schemes 1-4. The active peptides read upon variants of polyproline.
Sample analysis for IRI activity was performed using the ‘splat-cooling’ method as previously described.” In this method, the analyte was dissolved in PBS solution and a 10 μL droplet of this solution was dropped from a micropipette through a two meter high plastic tube (10 cm in diameter) onto a block of polished aluminum pre-cooled to approximately -80 °C. The droplet froze instantly on the polished aluminum block and was approximately 1 cm in diameter and 20 μm thick. This wafer was then carefully removed from the surface of the block and transferred to a cryostage held at -6.4 °C for annealing. After a period of 30 min, the wafer was photographed between crossed polarizing filters using a digital camera (Nikon CoolPix 5000) fitted to the microscope. A total of three images were taken from each wafer. During flash freezing, ice crystals spontaneously nucleated from the supercooled solution. These initial crystals were relatively homogeneous in size and quite small. During the annealing cycle, recrystallization occurred, resulting in a dramatic increase in ice crystal size. A quantitative measure of the difference in recrystallization inhibition of two compounds is the difference in the ice crystal size distribution. Image analysis of the ice wafers was performed using a novel domain
recognition software (DRS) program. This processing employed the Microsoft Windows Graphical User Interface to allow a user to visually demarcate and store the vertices of ice domains in a digital micrograph. The data was then used to calculate the domain areas. All data was plotted and analyzed using Microsoft Excel. The mean grain (or ice crystal) size (MGS) of the sample was compared to the MGS of the control PBS solution for that same day of testing. IRI activity is reported as the percentage of the MGS (%MGS) relative to the PBS control, and the % MGS for each sample was plotted along with its standard error of the mean. Small percentages represent a small MGS, which is indicative of more potent IRI activity. Figure 5 shows ice crystal habit for the compounds assayed in water at 10 mg/mL. 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 2111). In the instant case, it appears that the hydroxyl group does not affect the basic and novel characteristic(s) of the general structure of polyproline wherein n=3-200 (approx 130 monomers of hydroxyproline for MW 15000), thus reading upon instant claim 7. 
	Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 7, 8, 9, 10, 11, 12, 21, 22, 23, 24, 25, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Knight,” Cryobiology, 1995, cited in the IDS dated 12/26/2019) in view of Deller et al. (“Deller,” Nature Communications, 2014, cited in the IDS dated 12/18/2020).
Knight is relied upon as above.
Knight does not expressly teach cryopreservation of cells, tissues or organs.
The cryopreservation of cells, tissue and organs is fundamental to modern biotechnology, transplantation medicine and chemical biology. The current state-of-the-art method of cryopreservation is the addition of large amounts of organic solvents such as glycerol or dimethyl sulfoxide, to promote vitrification and prevent ice formation. Knight employs a synthetic, biomimetic, polymer, which is capable of slowing the growth of ice crystals in a manner similar to antifreeze (glyco)proteins to enhance the cryopreservation of sheep and human red blood cells. Knight finds that only 0.1 wt% of the polymer is required to attain significant cell recovery post freezing, compared with over 20 wt% required for solvent-based strategies. These results demonstrate that synthetic antifreeze (glyco)protein mimics could have a crucial role in modern regenerative medicine to improve the storage and distribution of 
biological material for transplantation.
According to Deller, the formation and growth of ice are highly unfavourable in most biological systems, with the exception of certain extremophiles including numerous Antarctic and Arctic fish species. Ice formation and growth not only lead to mechanical damage on a cellular level, but also osmotic shock as the concentration of extracellular solutes rises as the liquid water volume fraction decreases. According to Deller, cryopreservation is a particular problem during the sub-zero storage of biological material: the need to cryopreserve donated cells, tissues and organs is an escalating problem because of the burgeoning demands of regenerative medicine and organ transplantation in an aging population. For example, in the United Kingdom, 6,000 units of blood are required per day, but blood can only be stored effectively for 42 days without cryopreservation and in complex isotonic solutions with unacceptable rates of haemolysis in simple isotonic solutions (Supplementary Fig. 1) and thus is not routinely undertaken. Cryopreservation is a time consuming and financially unviable option and necessitates the need for a continuous supply of donors, which fluctuates throughout the year. In the United States of America, the waiting list for organ transplantation currently exceeds 118,000 individuals, as of May 2013, and with fewer than 30,000 transplants undertaken in 2012, it is imperative that no organ is wasted.
To demonstrate the challenges associated with addition of large volumes of conventional (organic solvent) vitrification agents used in cryopreservation, both sheep and human red blood cells (RBCs) were incubated with DMSO and glycerol. Application of these solvents at 4% (v/v) and 5% (v/v), respectively, resulted in significant haemolysis (Supplementary Fig. 2) even at these relatively low concentrations, below that required for successful cryopreservation. To explore the role of PVA as an AF(G)P-mimetic cryoprotectant (Fig. 1), by the mechanism of inhibiting ice crystal growth during thawing, a quantitative assay was employed to demonstrate the IRI activity of PVA40. Briefly, a poly-nucleated ice wafer made up of ice crystals with diameters of 10 mm is annealed at -6 °C for 30 min and ice crystal size reported, relative to a negative control (PBS). Figure 2 shows the IRI activity of PVA, poly (ethylene)glycol (PEG; an isomeric non-toxic polymer with no IRI activity) and the non-penetrative cryopreservative hydroxyethyl starch (HES; see also Supplementary Fig. 3 for HES cryopreservation at high concentrations). PVA clearly shows potent IRI activity with arrest of ice crystal growth at concentrations as low as 0.1 mg/ ml (~0.01 wt%), similar to native AF(G)Ps. IRI measurements over extended periods of time are shown in Supplementary Fig. 4. In agreement with our previous reports, PEG and HES show no appreciable IRI activity at comparable concentrations, highlighting the uniqueness of PVA34. Additional cryomicroscopic images highlighting ice crystal growth are shown in Supplementary Fig. 5. 
It would have been obvious to utilize other peptidic cryopreservation agent with cells such as poly-hydroxyproline and/or combinations with DMSO or other cryopreservation agents known in the art. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so in order to explore alternative options to cryopreservation, which is a time consuming and financially unviable option so far. For example, according to Deller, in the United States of America, the waiting list for organ transplantation currently exceeds 118,000 individuals (May 2013) and with fewer than 30,000 transplants undertaken in 2012, it is imperative that no organ is wasted. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that polyhydroxyproline has recrystallization inhibition effect at a range of different concentrations as taught by Knight and DMSO is known as a cryopreservation agent also as taught by Knight. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP 2111). In the instant case, it appears that the hydroxyl group does not affect the basic and novel characteristic(s) of the general structure of polyproline wherein n=3-200 (approx 130 monomers of hydroxyproline for MW 15000), thus reading upon instant claim 22.  
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach that are effective as cryopreservation agents, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective as combined cryopreservation agents.  Thus, combining them flows logically from their having been individually taught in prior art.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Knight,” Cryobiology, 1995, cited in the IDS dated 12/26/2019) in view of Deller et al. (“Deller,” Nature Communications, 2014, cited in the IDS dated 12/18/2020), Stokich et al. (“Stokich,” Eastern Illinois University, The Keep, 2014, cited in the IDS dated 12/18/2020).
Knight and Deller are relied upon as above.
Stokich teaches cryogenic preservation of hepatocyte monolayers which would facilitate numerous applications in the field of biomedical engineering, cell line development, and drug screening. DMSO and optional trehalose were investigated in the cryopreservation of HepG2 cell monolayers.  Table 1 describes composition of solutions employed for freezing of hepatocellular carcinoma (HepG2) cell monolayers and cell recovery after freezing without trehalose pre-incubation, including % live cell recovery. Table 2 describes membrane integrity of hepatocellular carcinoma cells (HepG2) measured immediately after thawing (e.g., pages 12-14, 18-27). As seen from the tables, trehalose does not improve live recovery or membrane integrity.
It would have been obvious to utilize polyhydroxyproline to cryopreserve hepatocyte monolayers and thus reduce cell damage. One of ordinary skill in the art would have been motivated to do so because cryogenic preservation of hepatocyte monolayers which would facilitate numerous applications in the field of biomedical engineering, cell line development, and drug screening. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that polyhydroxyproline is a cryoprotectant analogous to DMSO.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (“Knight,” Cryobiology, 1995, cited in the IDS dated 12/26/2019) in view of Clemmings et al. (“Clemmings,” US 5,620,732).
Knight is relied upon as above.
Knight does not expressly teach a food product comprising ice cream, sorbet, animal meat, a vegetable or a fruit or pretreating with proline.
Clemmings teaches a method for making ice cream for storage. The method does not require hardening step prior to storage. The method includes preparing a mixture of ingredients that include water and adding an anti-freeze protein to the mixture of ingredients.   Clemmings discloses a method for making a frozen composition of the Clemmings includes a step whereby anti-freeze protein is added to a mixture of ingredients used to make the frozen composition after which the composition is frozen, without the need for a hardening step prior to storage. Thus, the method of the present invention eliminates a hardening step performed by blast or plate freezing the dessert. Clemming teaches a frozen composition with a water concentration in a range of about 40% to 90% by weight and with an anti-freeze protein in a concentration ranging from about 1 ppm to 100 ppm, preferably less than about 50 ppm, more preferably less than about 20 ppm. Suitable proteins for use in the method of the present invention include anti-freeze glycoproteins (AFGPs) and anti-freeze peptides (AFPs). The primary structure of AFGPs is a repeating (Ala-Ala-Thr) sequence with galactosyl-N-acetylgalactosamine attached to the threonine residue and with the alanine residues located at the C-terminal end. AFGPs have been labeled with numbers ranging from I to VIII, according to relative electrophoretic migration in gels. AFGPs with numbers ranging from I to V have molecular weights in the 10-30 kDa range and have similar anti-freeze activities. AFGPs labeled with numbers VI to VIII have molecular weights in the 2.6-5 kDa range, and have proline in different positions following a threonine unit (reading upon adding proline). 
Clemmings discloses a method for preparing ice cream (as in instant claim 15), the method comprising:  
preparing a composition of ingredients that includes water; 
 adding an anti-freeze protein (comprising proline, as in instant claim 14) to the composition of ingredients; 
 cooling the composition containing the anti-freeze protein to a temperature no colder than about -30 degrees Fahrenheit prior to storage; and 
 storing the composition after cooling at a temperature warmer than about -30 degrees Fahrenheit and cool enough to freeze the composition, including the water; 
 wherein the composition does not require a cold hardening step at a temperature cooler than about -30 degrees Fahrenheit prior to storage to minimize ice crystal size in the composition. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Therefore, since each of the references teach that are effective as cryopreservation agents, it would have been obvious to combine the two compounds with the expectation that such a combination would be effective as combined cryopreservation agents.  Thus, combining them flows logically from their having been individually taught in prior art.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim objections
Claims 7, 21, 22 are objected to as containing a polypeptide requiring the corresponding SEQ ID NO:.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 05/2022